    Case 4:19-cv-01106 Document 3 Filed on 03/26/19 in TXSD Page 1 of 5




       IN THE UNITED STATES DISTRICT COURT FOR THE
      SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

PATRICK HENRY MURPHY, JR.,                     §
Plaintiff,                                     §
                                               §
v.                                             §
                                               §
BRYAN COLLIER, Executive Director,             §
Texas Department of Criminal Justice,          §
Huntsville, Texas                              §
                                               § Civil No. 4:19-cv-01106
LORIE DAVIS, Director, Texas Department § ***CAPITAL CASE***
of Criminal Justice, Correctional Institutions §
Division, Huntsville, Texas                    §
                                               §
BILLY LEWIS, Warden, Texas Department §
of Criminal Justice, Huntsville Unit,          §
Huntsville, Texas                              §
                                               §
Defendants.                                    §


           MOTION FOR STAY OF EXECUTION
    PENDING DISPOSITION OF PLAINTIFF’S COMPLAINT
          FILED PURSUANT TO 42 U.S.C. §1983

     MR. MURPHY IS SCHEDULED TO BE EXECUTED ON
         THURSDAY, MARCH 28, 2019 AFTER 6:00 PM

TO THE UNITED STATES DISTRICT COURT JUDGE:

     Plaintiff Patrick Henry Murphy, Jr. respectfully requests that this

Court grant him a stay of execution pending the resolution of his


                                     1
     Case 4:19-cv-01106 Document 3 Filed on 03/26/19 in TXSD Page 2 of 5




complaint filed pursuant to 42 U.S.C. § 1983. Defendants have denied

Murphy’s request to have a Buddhist priest accompany him during his

execution chamber. Under Defendants’ policy, Murphy can choose

either to have a TDCJ employed chaplain accompany him during his

execution or to have no religious cleric accompany him during his

execution. Defendants employ only Christian and Muslim clerics as

chaplain. Defendants’ policy violates Murphy’s rights pursuant to the

First Amendments’ Establishment and Free Exercise Clauses and the

Religious Land Use and Institutionalized Persons Act. Mr. Murphy’s

request for a reasonable accommodation to have a Buddhist spiritual

advisor instead of a Christian chaplain in the execution chamber when

he is executed has been denied. Mr. Murphy respectfully requests that

this Court provide permanent injunctive relief ensuring that he is only

executed in a manner that does not substantially burden the exercise of

his religious beliefs and complies with the RLUIPA.

     Mr. Murphy is entitled to a stay of execution if this Court finds he

has established: (1) a likelihood of success on the merits; (2) a

substantial threat of irreparable injury; (3) that the threatened injury


                                      2
     Case 4:19-cv-01106 Document 3 Filed on 03/26/19 in TXSD Page 3 of 5




outweighs any harm that will result if the stay is granted; and (4) that

the stay will not disserve the public interest. Sells v. Livingston, 750

F.3d 478, 480-81 (5th Cir. 2014); see also Hill v. McDonough, 547 U.S.

573, 584 (2006); Barefoot v. Estelle, 463 U.S. 880, 895-96 (1983).

     There is a likelihood that this Court will find that Plaintiff’s

execution on March 28, 2019 pursuant to Defendants’ policy would

violate both the First Amendment and the RLUIPA. If a stay is not

granted, Murphy will suffer an irreparable injury; he will be executed

while being denied his right to exercise his religion. This injury

outweighs the costs, if any, incurred by the Defendants if they are

forced to reschedule Murphy’s execution for a later date. Accordingly,

Murphy is entitled to a stay of execution so that this Court can consider

his complaint filed pursuant to 42 U.S.C. § 1983; Murphy is also

entitled to a stay until the Defendants are able to and agree to carry out

Murphy’s execution in a manner consistent with the U.S. Constitution

and federal law.




                                      3
Case 4:19-cv-01106 Document 3 Filed on 03/26/19 in TXSD Page 4 of 5




                    Respectfully submitted,

                       /s/ David R. Dow
                 __________________________
                         David R. Dow
                   Texas Bar No. 06064900
                     Jeffrey R. Newberry
                   Texas Bar No. 24060966
               University of Houston Law Center
                      4604 Calhoun Rd.
                 Houston, Texas 77204-6060
                      Tel. (713) 743-2171
                      Fax (713) 743-2131

               Counsel for Patrick Henry Murphy




                                 4
    Case 4:19-cv-01106 Document 3 Filed on 03/26/19 in TXSD Page 5 of 5




                        Certificate of Service

     I certify that on March 26, 2019 a true and correct copy of the
above pleading was delivered via email to:

     Gwen Vindell
     Matthew Ottoway
     Criminal Appeals Division
     Office of the Attorney General
     P.O. Box 12548, Capitol Station
     Austin, Texas 78711-2548
     Email: Gwendolyn.Vindell2@oag.texas.gov;
     Matthew.Ottoway@oag.texas.gov

                                              s/ Jeffrey R. Newberry
                                              ____________________
                                              Jeffrey R. Newberry




                                     5
